DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        DAVID ROGER DOWDY,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-2315

                           [December 8, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kim Theresa Mollica, Judge; L.T. Case No. 19-8590
MU10A.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessica L.
Underwood, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.